Exhibit 10.1
[FORM OF]
INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”) is entered into as of the 30th
day of June, 2020, by and between Texas Pacific Land Trust (the “Trust”), and
[●] (“Indemnitee”).


RECITALS


WHEREAS, the Trust and the Trustees of the Trust as of the date of this
Agreement (the “Trustees”) believe that the Trustees should be protected by
adequate indemnification due to their exposure to litigation costs and risks
resulting from their respective service to the Trust, where such costs and risks
may in certain circumstances bear no relationship to the compensation provided
to such Trustees for their services in their respective capacities;


WHEREAS, applicable law may in certain circumstances be insufficient to provide
the Trustees with adequate, reliable knowledge of the legal risks to which they
are exposed or the manner in which they are expected to execute their duties and
responsibilities;


WHEREAS, the Trustees and Indemnitee believe that the factors and considerations
described above may create an impediment to the fulfillment of their duties and
responsibilities insofar as such factors and considerations would prevent the
Trustees and Indemnitee from taking actions in their capacities as trustees of
the Trust that would be beneficial to the Trust and the holders of the sub-share
certificates in certificates of proprietary interest in the Trust (the
“Sub-share Certificate Holders”), including, but not limited to, reorganizing
the Trust from its current structure to a corporation; and


WHEREAS, the Trustees have concluded that it is not only reasonable and prudent
but necessary to promote the best interests of the Trust and the Sub-share
Certificate Holders to contractually indemnify the Trustees in the manner set
forth herein, and for the Trust to assume for itself liability for expenses and
damages in connection with claims against such Trustees in connection with their
service to the Trust as provided herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.Definitions. For purposes of this Agreement, the following terms shall have
the corresponding meanings set forth below.


“Change in Control” means the occurrence of any of the following events: (i) any
Person becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Trust representing 30% or
more of the total voting power represented by the Trust’s then outstanding
voting securities; (ii) the sale or disposition by the Trust of all or
substantially all of the Trust’s assets; (iii) the Trustees (or the single
remaining Trustee) and any successor trustee whose appointment as a trustee is
endorsed by one or both of the Trustees or any such duly endorsed successor
trustee cease to constitute a majority of the trustees of the Trust; or (iv) a
merger,



--------------------------------------------------------------------------------



consolidation, or reorganization of the Trust with or into any other company or
entity, including a reorganization into a corporation.


“Claim” means a claim or action asserted by a Person in a Proceeding or any
other written demand for relief in connection with or arising from an
Indemnification Event.


“Covered Entity” means (i) the Trust, (ii) any subsidiary of the Trust or (iii)
any other Person for which Indemnitee is or was or may be deemed to be serving,
at the request of the Trust or any subsidiary of the Trust, as a director,
officer, trustee, employee, controlling person, agent or fiduciary.


“Disinterested Trustee” means, with respect to any determination contemplated by
this Agreement, any Trustee who, as of the time of such determination, is a
trustee of the Trust but is not a party to any Proceeding then pending with
respect to any Indemnification Event.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Expenses” means any and all direct and indirect fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, postage and delivery
service fees and all other disbursements or expenses of any type or nature
whatsoever reasonably incurred by Indemnitee (including, subject to the
limitations set forth in Section 3(c), reasonable attorneys’ fees and other
professionals’ fees and expenses) in connection with or arising from an
Indemnification Event, including, without limitation: (i) the investigation or
defense of a Claim; (ii) being, or preparing to be, a witness or otherwise
participating, or preparing to participate, in any Proceeding; (iii) furnishing,
or preparing to furnish, documents in response to a subpoena or otherwise in
connection with any Proceeding; (iv) any appeal of any judgment, outcome or
determination in any Proceeding (including, without limitation, any premium,
security for and other costs relating to any cost bond, supersedeas bond or any
other appeal bond or its equivalent); (v) establishing or enforcing any right to
indemnification under this Agreement (including, without limitation, pursuant to
Section 2(c)), applicable law or otherwise, regardless of whether Indemnitee is
ultimately successful in such action, unless as a part of such action, a court
of competent jurisdiction over such action determines that each of the material
assertions made by Indemnitee as a basis for such action was not made in good
faith or was frivolous; (vi) Indemnitee’s defense of any Proceeding instituted
by or in the name of the Trust or the Sub-share Certificate Holders under this
Agreement to enforce or interpret any of the terms of this Agreement (including,
without limitation, costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action); and (vii) any Federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, including all interest,
assessments and other charges paid or payable with respect to such payments. For
purposes of clarification, Expenses shall not include Losses.


An “Indemnification Event” shall be deemed to have occurred if Indemnitee was or
is or becomes, or is threatened to be made, a party to or witness or other
participant in,
2

--------------------------------------------------------------------------------



or was or is or becomes obligated to furnish or furnishes documents in response
to a subpoena or otherwise in connection with, any Proceeding by reason of the
fact that Indemnitee is, was, may be deemed, or may be deemed to have been a
trustee, officer, employee, controlling person, agent or fiduciary of any
Covered Entity, or by reason of any action or inaction on the part of
Indemnitee, related to his service in any such capacity, whether or not so
serving at the time any Loss or Expense is incurred.


“Independent Legal Counsel” means an attorney or firm of attorneys that is
experienced in matters of applicable law and neither presently is, nor in the
thirty-six (36) months prior to such designation has been, retained to
represent: (i) the Trust or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Trust or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.


“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitee in connection with or arising from an Indemnification
Event. For purposes of clarification, Losses shall not include Expenses.


“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including, without limitation, (i)
with respect to the Trust, its Declaration of Trust, dated February 1, 1888,
(ii) with respect to a corporation, its certificate of incorporation and bylaws,
(iii) with respect to a limited liability company, its certificate of formation
and operating agreement, and (iv) with respect to a limited partnership, its
partnership agreement.


“Permitted Court” means the United States District Court for the Northern
District of Texas in Dallas, Texas or, if such court does not have jurisdiction,
any district court of Dallas County in the State of Texas.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other entity or government or agency or political
subdivision thereof and includes the meaning set forth in Sections 13(d) and
14(d) of the Exchange Act.


“Proceeding” means any threatened, pending or completed claim, action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or appeal or any other actual,
threatened or completed proceeding, whether brought in the right of a Covered
Entity or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative, internal or investigative
nature and whether made pursuant to federal, state or other law.


3

--------------------------------------------------------------------------------



“Reviewing Party” means, with respect to determinations contemplated by this
Agreement, either of the following: (i) a majority of the Disinterested Trustees
(it being understood that if only two Disinterested Trustees are serving as
trustees of the Trust, then such two Disinterested Trustees shall constitute a
majority, and if only one Distinterested Trustee is serving as a trustee of the
Trust, then such one Disinterested Trustee shall constitute a majority), or (ii)
subject to Section 4(d), Independent Legal Counsel designated by the
Disinterested Trustees or the sole Distinterested Trustee (or, if there are no
Disinterested Trustees, a majority of the trustees of the Trust, in which case,
any determination shall be evidenced by the rendering of a written opinion);
provided, that, in the event that a Change in Control has occurred, the
Reviewing Party shall be Independent Legal Counsel (selected by Indemnitee) in a
written opinion to the Trust, a copy of which shall be delivered to Indemnitee.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


2.Indemnification.


a.Indemnification of Losses and Expenses. If an Indemnification Event has
occurred, then, subject to Section 8, the Trust shall indemnify, defend and hold
harmless Indemnitee, to the fullest extent permitted by applicable law, as such
law may be amended or changed from time to time (but in the case of any such
amendment or change, only to the extent that such amendment or change permits
the Trust to provide broader indemnification rights than were permitted prior
thereto), against any and all Losses and Expenses; provided that the Trust’s
commitment set forth in this Section 2(a) to indemnify Indemnitee shall be
subject to the limitations and procedural requirements set forth in this
Agreement.


b.Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Trust for some or a portion of Losses or
Expenses, but not, however, for the total amount thereof, the Trust shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.


c.Advancement of Expenses. The Trust shall advance Expenses to or on behalf of
Indemnitee to the fullest extent permitted by applicable law, as such law may be
amended or changed from time to time (but in the case of any such amendment or
change, only to the extent that such amendment or change permits the Trust to
provide broader indemnification rights than were permitted prior thereto), as
soon as practicable, but in any event not later than 30 days after written
request therefor by Indemnitee, which request shall be accompanied by vouchers,
invoices or similar evidence documenting in reasonable detail the Expenses
incurred or to be incurred by Indemnitee; provided, however, that Indemnitee
need not submit to the Trust any information that counsel for Indemnitee
reasonably deems is privileged and exempt from compulsory disclosure in any
Proceeding. Execution and delivery of this Agreement by Indemnitee constitutes
an undertaking to repay
4

--------------------------------------------------------------------------------



such amounts advanced only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Trust as
authorized by this Agreement. No other form of undertaking shall be required
other than the execution of this Agreement.


d.Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Trust, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Losses or Expenses,
in connection with any Proceeding relating to an Indemnification Event under
this Agreement, in such proportion as is deemed fair and reasonable by the
Reviewing Party in light of all of the circumstances of such Proceeding in order
to reflect (1) the relative benefits received by the Trust and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such Proceeding; and
(2) the relative fault of the Trust (and its trustees, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).


3.Indemnification Procedures.


a.Notice of Indemnification Event. Indemnitee shall give the Trust notice as
soon as practicable of any Indemnification Event of which Indemnitee becomes
aware and of any request for indemnification hereunder, provided that any
failure to so notify the Trust shall not relieve the Trust of any of its
obligations under this Agreement, except if, and then only to the extent that,
such failure increases the liability of the Trust under this Agreement.


b.Notice to Insurers. The Trust shall give prompt written notice of any
Indemnification Event which may be covered by the Trust’s liability insurance to
the insurers in accordance with the procedures set forth in each of the
applicable policies of insurance. The Trust shall thereafter take all necessary
or desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Indemnification Event in accordance with the
terms of such policies; provided that nothing in this Section 3(b) shall affect
the Trust’s obligations under this Agreement or the Trust’s obligations to
comply with the provisions of this Agreement in a timely manner as provided.


c.Selection of Counsel. If the Trust shall be obligated hereunder to pay or
advance Expenses or indemnify Indemnitee with respect to any Losses, the Trust
shall be entitled to assume the defense of any related Claims, with counsel
selected by the Trust. After the retention of such counsel by the Trust, the
Trust will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the defense of such
Claims; provided that: (i) Indemnitee shall have the right to employ counsel in
connection with any such Claim at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the Trust,
(B) counsel for Indemnitee shall have provided the Trust with written advice
that there is a conflict of interest between the Trust and Indemnitee in the
conduct of any such
5

--------------------------------------------------------------------------------



defense, or (C) the Trust shall not continue to retain such counsel to defend
such Claim, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Trust.


4.Determination of Right to Indemnification.


a.Successful Proceeding. To the extent Indemnitee has been successful, on the
merits or otherwise, in defense of any Proceeding referred to in Section 2(a),
the Trust shall indemnify Indemnitee against Losses and Expenses incurred by him
in connection therewith. If Indemnitee is not wholly successful in such
Proceeding, but is successful, on the merits or otherwise, as to one or more but
less than all Claims in such Proceeding, the Trust shall indemnify Indemnitee
against all Losses and Expenses actually or reasonably incurred by Indemnitee in
connection with each successfully resolved Claim.


b.Other Proceedings. In the event that Section 4(a) is inapplicable, the Trust
shall nevertheless indemnify Indemnitee as provided in Section 2(a) or 2(b), as
applicable, or provide a contribution payment to Indemnitee as provided in
Section 2(d), to the extent determined by the Reviewing Party.


c.Determination by Reviewing Party. A Reviewing Party shall determine whether
Indemnitee is entitled to indemnification, subject to the following:


i.a Reviewing Party shall act in the utmost good faith to assure Indemnitee a
complete opportunity to present to such Reviewing Party Indemnitee’s case that
Indemnitee has met the applicable standard of conduct;


ii.Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action
is based on the records or books of account of a Covered Entity, including,
without limitation, its financial statements, or on information supplied to
Indemnitee by the officers or employees of a Covered Entity in the course of
their duties, or on the advice of legal counsel for a Covered Entity or on
information or records given, or reports made, to a Covered Entity by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by a Covered Entity. In addition, the knowledge
and/or actions, or failure to act, of any trustee, officer, agent or employee of
a Covered Entity shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 4(c)(ii) are satisfied, it shall in any event be
presumed that Indemnitee has at all times acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Trust. Any Person seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by clear and convincing evidence; and


iii.if a Reviewing Party shall not have made a determination whether Indemnitee
is entitled to indemnification within thirty (30) days after receipt by the
Trust
6

--------------------------------------------------------------------------------



of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (A) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (B) a prohibition of such indemnification under applicable
law; provided, however, that such 30 day period may be extended by the Reviewing
Party for a reasonable time, not to exceed an additional fifteen (15) days, if
the Reviewing Party in good faith requires such additional time for obtaining or
evaluating documentation and/or information relating thereto.


d.Selection of Independent Legal Counsel. If Independent Legal Counsel is to
serve as the Reviewing Party, the Trust shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Legal Counsel so
selected. Indemnitee may, within fifteen (15) days after receiving written
notice of selection from the Trust, deliver to the Trust a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Legal Counsel so selected does not satisfy the
criteria set forth in the definition of “Independent Legal Counsel” in Section
1, and the objection shall set forth with particularity the factual basis of
such assertion. Absent a proper and timely objection, the Person or Persons so
selected shall act as Independent Legal Counsel. If such written objection is
properly and timely made and substantiated, then: (i) the Independent Legal
Counsel so selected may not serve as Independent Legal Counsel unless and until
such objection is withdrawn or a court has determined that such objection is
without merit; and (ii) Indemnitee may, at its option, recommend to the Trust
alternative Independent Legal Counsel and give written notice to the Trust
advising the Trust of the identity of any alternative Independent Legal Counsel
so recommended, in which case the Trust may select such Person or Persons to act
as the Independent Legal Counsel and the procedures required by this Section
4(d) shall apply as to such subsequent selection and notice. If no Independent
Legal Counsel that is permitted under the foregoing provisions of this Section
4(d) shall have been selected within forty-five (45) days after the Trust gives
its initial notice pursuant to the first sentence of this Section 4(d), either
the Trust or Indemnitee may petition the Permitted Court to resolve any
objection which shall have been made by the Trust or Indemnitee to the other’s
selection or recommendation of Independent Legal Counsel and/or to appoint as
Independent Legal Counsel a person to be selected by the court or such other
person as the court shall designate, and the Person or Persons with respect to
whom all objections are so resolved or the Person or Persons so appointed will
act as Independent Legal Counsel. In all events, the Trust shall pay all of the
reasonable fees and expenses of the Independent Legal Counsel incurred in
connection with the Independent Legal Counsel’s determination as the Reviewing
Party.


e.Appeal to Court. Notwithstanding a determination by a Reviewing Party that
Indemnitee is not entitled to indemnification with respect to a specific Claim
or Proceeding (an “Adverse Determination”), Indemnitee shall have the right to
7

--------------------------------------------------------------------------------



apply to the court in which that Claim or Proceeding is or was pending or any
other court of competent jurisdiction for the purpose of enforcing Indemnitee’s
right to indemnification pursuant to this Agreement, provided that Indemnitee
shall commence any such Proceeding seeking to enforce Indemnitee’s right to
indemnification within one (1) year following the date upon which Indemnitee is
notified in writing by the Trust of the Adverse Determination. In the event of
any dispute between the parties concerning their respective rights and
obligations hereunder, the Trust shall have the burden of proving that the Trust
is not obligated to make the payment or advance claimed by Indemnitee.


f.Presumption of Success. The Trust acknowledges that a settlement or other
disposition short of final judgment shall be deemed a successful resolution for
purposes of Section 4(a) if it permits a party to avoid expense, delay,
distraction, disruption or uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.


g.Settlement of Claims. The Trust shall indemnify Indemnitee under this
Agreement or otherwise for any amounts paid in the reasonable settlement of any
Indemnification Event. The Trust shall not settle any Proceeding in any manner
that would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Trust nor Indemnitee will unreasonably withhold
their consent to any proposed settlement. The Trust shall not be liable to
indemnify Indemnitee under this Agreement with regard to any judicial award if
the Trust was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; the Trust’s liability hereunder shall
not be excused if participation in the Proceeding by the Trust was barred by
this Agreement.


5.Additional Indemnification Rights; Non-exclusivity.


a.Scope. The Trust hereby agrees to indemnify Indemnitee to the fullest extent
permitted by law, even if such indemnification is not specifically authorized by
the other provisions of this Agreement or any other agreement, the
Organizational Documents of any Covered Entity or by applicable law. In the
event of any change after the date of this Agreement in any applicable law
(including common law), statute or rule that expands the right of a trust to
indemnify a trustee or an officer, employee, controlling person, agent or
fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law (including common law), statute or rule that
narrows the right of a trust to indemnify a trustee or an officer, employee,
controlling person, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be
8

--------------------------------------------------------------------------------



applied to this Agreement, shall have no effect on this Agreement or the parties
rights and obligations hereunder except as set forth in Section 8(a).


b.Non-exclusivity. The rights to indemnification, contribution and advancement
of Expenses provided in this Agreement shall not be deemed exclusive of, but
shall be in addition to, any other rights to which Indemnitee may at any time be
entitled under the Organizational Documents of any Covered Entity, any other
agreement, any vote of Sub-share Certificate Holders or Disinterested Trustee or
Disinterested Trustees, applicable law or otherwise. Furthermore, no right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion of any right or remedy hereunder or
otherwise shall not prevent the concurrent assertion of any other right or
remedy. The rights to indemnification, contribution and advancement of Expenses
provided in this Agreement shall continue as to Indemnitee for any action
Indemnitee took or did not take while serving in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity at the time of any
Claim or Proceeding.


6.No Duplication of Payments. The Trust shall not be liable under this Agreement
to make any payment of any amount otherwise indemnifiable hereunder, or for
which advancement is provided hereunder, if and to the extent Indemnitee has
otherwise actually received such payment, whether pursuant to any insurance
policy, the Organizational Documents of any Covered Entity or otherwise.


7.Mutual Acknowledgment. Both the Trust and Indemnitee acknowledge that, in
certain instances, Federal law or public policy may override applicable state
law and prohibit the Trust from indemnifying its trustees and officers under
this Agreement or otherwise. For example, the Trust and Indemnitee acknowledge
that the SEC has taken the position that indemnification is not permissible for
liabilities arising under certain Federal securities laws, and Federal
legislation prohibits indemnification for certain violations of the Employee
Retirement Income Security Act of 1979, as amended. Indemnitee understands and
acknowledges that the Trust has undertaken, or may be required in the future to
undertake, with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Trust’s right under public
policy to indemnify Indemnitee, and any right to indemnification hereunder shall
be subject to, and conditioned upon, any such required court determination.


8.Exceptions. Any other provision herein to the contrary notwithstanding, the
Trust shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee:


a.against any Losses or Expenses, or advance Expenses to Indemnitee, with
respect to Claims initiated or brought voluntarily by Indemnitee, and not by way
of defense (including, without limitation, affirmative defenses and
counter-claims), except (i) Claims to establish or enforce a right to
indemnification, contribution or advancement with respect to an Indemnification
Event, whether under this Agreement, any other agreement or insurance policy,
the Trust’s Organizational
9

--------------------------------------------------------------------------------



Documents or those of any Covered Entity, applicable law or otherwise, or (ii)
if the Trust’s trustees have approved specifically the initiation or bringing of
such Claim;

b.against any Losses or Expenses, or advance Expenses to Indemnitee, with
respect to Claims arising (i) with respect to an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Trust within the meaning of Section 16(b) of the Exchange Act or any similar
successor statute or (ii) pursuant to 306 of the Sarbanes-Oxley Act of 2002, as
amended, or any rule or regulation promulgated pursuant thereto; or


c.if, and to the extent, that a court of competent jurisdiction renders a final,
unappealable decision that such indemnification is not lawful.


9.Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by electronic mail to
the electronic mail addresses below, with confirmation of receipt from the
receiving party by electronic mail; (c) one (1) business day after being sent by
a nationally recognized overnight carrier to the addresses set forth below; or
(d) when actually delivered if sent by any other method that results in
delivery, with written confirmation of receipt:


If to the Trust:
Texas Pacific Land Trust
1700 Pacific Avenue, Suite 2900
Dallas, TX 75201
Attn: Robert Packer
Email: robert@tpltrust.com


If to Indemnittee:
[●]
[●]
[●]
Email: [●]






10.Miscellaneous.


a.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall constitute an original.


b.Binding Effect; Successors and Assigns.


i.This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns
10

--------------------------------------------------------------------------------



(including with respect to the Trust, any direct or indirect successor of the
Trust by corporate reorganization, conversion, purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Trust) and with respect to Indemnitee, his or her spouse, heirs, legatees,
devisees, successors, assigns, executors, administrators, trustees and personal
and legal representatives.


ii.The Trust shall require and cause any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all, substantially
all, or a substantial part, of the business and/or assets of the Trust, to
assume and agree to perform this Agreement in place of the Trust.


iii.This Agreement shall continue in effect with respect to Claims relating to
Indemnification Events regardless of whether the Trust continues to exist or
Indemnitee continues to serve as a trustee, director, officer, employee,
controlling person, agent or fiduciary of any Covered Entity.


c.Enforceability. This Agreement is a legal, valid and binding obligation of the
Trust, enforceable against the Trust in accordance with its terms.


d.Consent to Jurisdiction. The Trust and Indemnitee each hereby irrevocably
consent to the jurisdiction and venue of the Permitted Court for all purposes in
connection with any Proceeding which arises out of or relates to this Agreement
and agree that any Proceeding instituted under this Agreement shall be
commenced, prosecuted and continued only in the Permitted Court.


e.Severability. The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the extent manifested
by the provision held invalid, illegal or unenforceable.


f.Choice of Law. This Agreement shall be governed by and its provisions shall be
construed and enforced in accordance with, the laws of the State of Texas,
without regard to the conflict of laws principles thereof.


g.Subrogation. In the event of payment to Indemnitee under this Agreement, the
Trust shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Trust to
effectively bring suit to enforce such rights.


11

--------------------------------------------------------------------------------



h.Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in a writing,
signed and mutually agreed upon by the parties to be bound thereby. Notice of
same shall be provided to all parties hereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.


i.No Construction as Employment Agreement. This Agreement is not an employment
agreement between the Trust and Indemnitee and nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained or
continue in the employ or service of any Covered Entity.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]




12

--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this Agreement on and as of
the day and year first above written.


TEXAS PACIFIC LAND TRUST






By:
Name:
Title:




INDEMNITEE




___________________________











13